 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
10   DANIEL LEE THORNBERRY,                        Case No. 1:19-cv-00825-AWI-EPG (PC)
11                 Plaintiff,                      SCREENING ORDER
12         v.                                      ORDER ALLOWING PLAINTIFF’S
                                                   COMPLAINT TO PROCEED AGAINST
13   HAROLD TATE,                                  DEFENDANT HAROLD TATE ON
                                                   PLAINTIFF’S CLAIMS FOR DELIBERATE
14                Defendant.                       INDIFFERENCE TO SERIOUS MEDICAL
                                                   NEEDS IN VIOLATION OF THE EIGHTH
15                                                 AMENDMENT AND MEDICAL
                                                   MALPRACTICE
16
                                                   (ECF NO. 13)
17
18          Daniel Lee Thornberry (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the
20   complaint commencing this action on June 13, 2019. (ECF No. 1). The Court screened the
21   complaint and found that Plaintiff stated a cognizable claim against Defendant Harold Tate for
22   deliberate indifference to serious medical needs in violation of the Eighth Amendment. (ECF
23   No. 10). The Court declined to allow any state law claims because Plaintiff had not alleged
24   that he complied with California’s Government Claims Act. (Id.).
25          Plaintiff filed a First Amended Complaint on October 31, 2019. (ECF No. 13).
26   Plaintiff asserts the same underlying facts, and also adds information showing his compliance
27   with California’s Government Claims Act.
28          Thus, for the reasons explained in the Court’s initial screening order, and in light of

                                                      1
 1   Plaintiff’s allegations (and evidence) that he complied with California’s Government Claims
 2   Act, the Court will allow Plaintiff’s claims against Defendant Harold Tate for deliberate
 3   indifference to serious medical needs in violation of the Eighth Amendment and for medical
 4   malpractice under state law to proceed past the screening stage.
 5          CONCLUSION AND ORDER
 6          The Court has screened Plaintiff’s complaint and finds that it states cognizable claims
 7   against Defendant Harold Tate for deliberate indifference to serious medical needs in violation
 8   of the Eighth Amendment and for medical malpractice under state law.
 9          As the Court has found all of Plaintiff’s claims cognizable, the Court will, in due
10   course, issue an order authorizing service of process on Defendant Harold Tate.
11
     IT IS SO ORDERED.
12
13
        Dated:     March 27, 2020                             /s/
14                                                      UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
